TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00040-CV



                     Berit McMillan and Gerald McMillan, Appellants

                                              v.

                         Tally Two Investment Group LLC, Appellee


                   FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-GN-17-001841, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants’ brief was originally due on April 6, 2018. After this Court granted

multiple motions requesting an extension of time to file their brief, appellants’ brief was due

August 6, 2018. In granting the most recent extension, this Court advised appellants that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).



                                           __________________________________________
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 14, 2018